DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raja Saliba (Reg. No. 43,078) on 1/29/2021.
The application has been amended as follows: 
Claim 9, line 2: “and/or of the” has been amended to read --and/or the--.
Allowable Subject Matter
Claims 1-2 and 5-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Shandas et al. (US 2013/0218178 A1) or Towfigh (US 2016/0310252 A1), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claim 1, which recites, inter alia “wherein the first zone and the second zone are not substantially disposed one above the other, when the prosthesis is viewed from a top side”.
Shandas discloses a rectangular prosthesis (Fig. 2B) with first and second zones having a non-stick coating (portions of prosthesis coated with shape memory polymer 202 on the top and bottom surfaces). The top and bottom surfaces of the prosthesis may be coated in various different shapes ([0073]) by masking both the top and bottom surfaces in the same pattern or by masking only the top or bottom surface such that the opposing surface is entirely coated ([0073]). However, in all of these different configurations the first and second zones are disposed entirely above one another when the prosthesis is viewed from the top side. One of ordinary skill in the art would not have been motivated to modify the coating of Shandas as claimed without additional teachings found in the art. Towfigh discloses a rectangular prosthesis (Fig. 1) with a zone (107) provided with a non-stick coating. However, Towfigh fails to disclose the widths of the first and second zones claimed as well as the first and second zones not being substantially disposed one about the other, when the prosthesis is viewed from a top side.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SARAH A SIMPSON/Primary Examiner, Art Unit 3771